Title: [Diary entry: 15 November 1785]
From: Washington, George
To: 

Tuesday 15. Thermometer at 54 in the Morning—56 at Noon and 60 at Noon [night]. Wind Southerly and pretty fresh. Weather somewhat hazy and Smoaky. Went to my Neck Plantation and compleated the Acct. of my Stock there—except that of the Hogs—which stand thus. 
Horses
A grey dray Stallion	1
Buck a Sorrel	16 yr. old	Working Horses
Gilbert a black	17 Do.
Randolph a Grey	7 Do.
Doctr. a Grey	7 Do.
Prentice a Bay	10 Do.
Jolly a Black	9 Do.
Dick a White	12 Do.
Grunt a Bay	9 Do.
Pompey a Bay	14 Do.
Diamond White	9 Do.
Possum—Grey	10 Do.
Jack—Black	10 Do.	12

Kit	a black Mare	5 yrs.	Workg. Mares
Fly	Dark brown
Patience
Betty White Stockgs.	9 Do.
Punch grey flea bittn.
Jenny light grey	9 Do.
Brown	11 Do.
Fanny	Black	9 Do.
Oversrs	Black	9
A brown Horse	5	unbroke Hors.
Bright Bay	rising	3
Black	Do.	3
Brown Mealy Cod.	Do.	3
Black	Do.	3
Black	Small	Do.	3
Ditto	Do.	2
Iron Grey	Do.	2
Black bald face	2	9
A Grey spring Colt	1
Dark bay	9	unbroke Mares
Sorrel	5
Brown	6
Black	rising	3
Dark brown	3
Grey	3
Black	rising	2	7
Black Spring Colt	1
In all	40
Cattle
Bulls y[oun]g	3
Working Oxen	7
Fatting Steers in Corn field	5
Cows	41
Heifers	6 yrs. old	6
3 yrs. old	15
2 yrs. old	11
1 yr. old	7
Spring	Cow calves	19	58
Steers—full grown	18
4 yrs. old	2
3 yrs. old	4
2 yrs. old	7   
1 yr. old	3
Spring	Bull calves	11	45
159
Cows brot. to the Home for Milk & to go back	8
Total Cattle	167
Sheep
Rams	7
Ewes	92
Weathers	12
Ditto in Corn field	16
127
Weathers brot. to Ho[me] Ho[use]	42
Total	169
Tools & Implemts.
A Waggon Saddle and Gier for 4 Horses	1
An Oxe Cart—good	1
Ditto not good	1	2
Oxe Chains	2
Bolts for Tongues	2
Yokes, Rings &ca.
Bar shear Plows	9
Two pr. Iron traces to each	18
Old Bridles for ditto	18
NB. These Traces serve the Waggon
Hilling Hoes helved	20
unhelved pretty gd.	3
indifferent	2
At the Smiths Shop	2	27
Mattocks but indifft.	6
Ditto said to have come to the Home Ho[use]	7	13
Grubbing Hoes indifft.	3
Axes	7
Ditto at Smiths Shop	1
Ditto old Iron	1	9
Iron Wedges—pairs	3
Open Iron wire Sieve	1
Sand Sieve	1	2
Note these to be sent to the Home Ho[use]
Harvest Rakes	5 only gd.	13
Pitch forks	1
Half Bushels	new	1   
Old Do	1	2
Plantation Gun	1
